Exhibit 99.1 ARCA Biopharma announces third quarter 2015 financial results and provides business update GENETIC-AF Trial Evaluating Gencaro as a Potential Treatment for Atrial Fibrillation Interim Analysis of Phase 2B Efficacy Data Planned for the First Half of 2017 Westminster, CO, November 12, 2015 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company developing genetically-targeted therapies for cardiovascular diseases, today reported financial results for the quarter ended September 30, 2015, and provided a business update. “This has been a productive quarter as we continue enrollment in the GENETIC-AF trial evaluating Gencaro as a potential treatment for atrial fibrillation,” commented Dr. Michael Bristow, ARCA’s President and CEO. “We currently have 58 sites in the United States and Canada recruiting patients for the trial, with all of the sites now operating under the revised trial protocol, which expanded the target patient population.We expect the DSMB interim analysis of Phase 2B efficacy data to occur in the first half of 2017.” Third Quarter 2015 Summary Financial Results
